RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    United States v. Gooding                   No. 03-5314
        ELECTRONIC CITATION: 2003 FED App. 0442P (6th Cir.)
                    File Name: 03a0442p.06                                                  _________________
                                                                                                 COUNSEL
UNITED STATES COURT OF APPEALS
                                                                         ON BRIEF: Terry Hurst, Newport, Tennessee, for
                  FOR THE SIXTH CIRCUIT                                  Appellant. Paige Auer Winck, ASSISTANT UNITED
                    _________________                                    STATES ATTORNEY, Knoxville, Tennessee, for Appellee.

 UNITED STATES OF AMERICA , X                                                               _________________
             Plaintiff-Appellee, -                                                              OPINION
                                   -
                                                                                            _________________
                                   -   No. 03-5314
            v.                     -
                                    >                                      BOYCE F. MARTIN, JR., Circuit Judge. James Gooding
                                   ,                                     appeals from a criminal judgment and commitment order
 JAMES GOODING,                    -                                     following a jury trial where he was found guilty of being a
          Defendant-Appellant. -                                         felon in possession of a handgun in violation of 18 U.S.C.
                                  N                                      §§ 922(g)(1) & 924(a)(2). The parties have agreed to waive
       Appeal from the United States District Court                      oral argument and, upon examination, this panel unanimously
   for the Eastern District of Tennessee at Greeneville.                 agrees that oral argument is not needed. Fed. R. App. P.
     No. 02-00079—Thomas G. Hull, District Judge.                        34(a).

                 Submitted: December 2, 2003                                                           I.
                                                                           The evidence presented at trial, construed in the light most
            Decided and Filed: December 12, 2003                         favorable to the prosecution, reflects the following sequence
                                                                         of events that led to this appeal. On December 27, 2001,
        Before: MARTIN and MOORE, Circuit Judges;                        Nancy Bridgeman and Amber Thomas were in their Johnson
                McKEAGUE, District Judge.*                               City, Tennessee, apartment when they heard a “commotion”
                                                                         coming from downstairs. An uninvited man entered the
                                                                         apartment. Both women testified that they were not
                                                                         previously acquainted with this man, who was later identified
                                                                         as Gooding. Gooding pulled a gun from his waistband and
                                                                         placed it on a couch and asked the women whether he could
                                                                         leave the gun in their possession for the moment. Gooding
                                                                         further explained that he would be in trouble if he was caught
                                                                         in possession of a gun. Additionally, Gooding allegedly
                                                                         inquired as to the whereabouts of a downstairs resident named
    *
      The Ho norable D avid W . McKeague, United States District Judge   “Kim”–apparently a reference to Kim Carroll–and stated that
for the Western District of Michigan, sitting by designation.

                                  1
No. 03-5314                    United States v. Gooding        3    4    United States v. Gooding                     No. 03-5314

he intended to kill her. Bridgeman denied Gooding’s request         driver, Gooding, eventually complied and submitted to a pat-
to leave the gun in the apartment, but he nevertheless exited       down search. Officer Norris did not find a gun on Gooding’s
the apartment without the gun. Thomas placed the gun in a           person. Upon Gooding’s refusal to cooperate with her
plastic bag and returned it to Gooding who, by this time, had       directions to remain seated, Officer Norris placed Gooding in
returned to his truck located in the building’s parking lot.        handcuffs. After a search of his vehicle failed to reveal a gun,
One of the women then summoned the police.                          Officer Norris retraced Gooding’s steps and discovered a
                                                                    plastic bag that contained a loaded handgun. Gooding
  Gooding’s version of the events, however, differs                 immediately denied ownership of the gun. Norris turned the
significantly from the preceding testimony. Gooding claimed         gun over to another officer who placed Gooding under arrest.
that he went to the apartment building in an effort to rescue
his wife, an alleged drug addict, who frequently obtained             Gooding was indicted for illegally possessing a firearm.
drugs from a tenant in the building. Gooding testified that he      The case proceeded to a two-day jury trial after which the jury
went to the apartment building after he had received a phone        found Gooding guilty of possession of a firearm after having
call from his wife who stated that she was at Kim Carroll’s         been convicted of a felony, in violation of 18 U.S.C.
apartment and that she desired to leave, but she did not have       §§ 922(g)(1) & 924(a)(2), after just ninety minutes of
the money to pay for the drugs that she had consumed. After         deliberations. The district court sentenced Gooding to an
his failed attempt to convince his wife to come out of the          eighty-eight month term of imprisonment and a three-year
apartment, Gooding testified that he told his wife through the      period of supervised release. This timely appeal followed.
apartment door that he was going to summon the police.
Gooding testified that her response was that he had better not                                    II.
call the police because the gun–that she had allegedly
purchased for security purposes while Gooding was in                   The only issue presented for this court’s consideration is
prison–was located in the truck. Gooding testified that he          whether Gooding’s conviction is supported by sufficient
returned to the truck and discovered the gun. In a panic,           evidence in the record. In general, this court will reject a
Gooding claimed that he brought the gun upstairs to leave it        challenge to the sufficiency of the evidence supporting a
with Bridgeman whom he had recognized from his frequent             judgment when, after construing the evidence in the light
visits to the building to retrieve his wife and had even spoken     most favorable to the prosecution, “any rational trier of fact
to on occasion. Bridgeman allegedly allowed Gooding to              could have found the essential elements of the crime beyond
leave the gun in the apartment.                                     a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
                                                                    (1979). This court will neither weigh the evidence nor
  Johnson City police officer, Paula Norris, answered the call      independently assess the credibility of the witnesses
to the apartment building. Officer Norris testified that she        presented. United States v. Talley, 164 F.3d 989, 996 (6th
initially drove past the entrance to the parking lot, but she saw   Cir. 1999). There is a suggestion in the case at bar that
in her rearview mirror an individual traveling on foot who          defense counsel may not have made a timely motion at trial
matched the description of the suspect with the gun. Officer        for a judgment of acquittal under Rule 29 of the Federal Rules
Norris turned her cruiser around and entered the parking lot.       of Criminal Procedure. Failure to make this motion
She encountered a truck driven by the man that she saw in her       “constitutes a waiver of any objection to the sufficiency of the
rearview mirror. Officer Norris stopped her cruiser, exited,        evidence” with the result that this court “will not reverse
and ordered the driver of the truck to exit his vehicle. The        absent a miscarriage of justice.” United States v. Nesbitt,
No. 03-5314                    United States v. Gooding       5    6      United States v. Gooding                  No. 03-5314

90 F.3d 164, 167 (6th Cir. 1996). An examination of the            that Gooding’s conviction was supported by sufficient
record and briefs does not reflect that Gooding’s trial counsel    evidence in the record.
made a Rule 29 motion but, in any event, we find this of little
consequence because there is sufficient evidence under either          Accordingly, we AFFIRM the decision of the district court.
standard to support the judgment on appeal.
   “To obtain a conviction pursuant to § 922(g)(1), the
government must prove beyond a reasonable doubt: (1) that
the defendant has a prior conviction for a crime punishable by
imprisonment for a term exceeding one year; (2) that the
defendant thereafter knowingly possessed the firearm and
ammunition specified in the indictment; and (3) that the
possession was in or affecting interstate commerce.” United
States v. Daniel, 134 F.3d 1259, 1263 (6th Cir. 1998)
(internal quotation marks omitted). In this appeal, there is no
dispute as to any element of this charge other than the firearm
possession.
  This case presents nothing more than the standard
application of Jackson v. Virginia. Under Jackson, there was
patently sufficient evidence from which any rational trier of
fact could have concluded that Gooding knowingly possessed
the firearm. Gooding himself admitted to a brief, voluntary
possession of the gun. Moreover, there was ample testimony
adduced at trial to rebut Gooding’s version of the events.
Notably, in addition to conflicting with the testimony of
Bridgeman and Thomas, Gooding’s testimony also differed
from that of the rebuttal witnesses. Indeed, Gooding’s wife
contradicted virtually every detail of Gooding’s account of
their relationship and the events of that night. Specifically,
Gooding’s wife contradicted Gooding’s testimony that his
actions were that of a dutiful and loving husband by testifying
that Gooding had actually left her to live with another
woman. Additionally, Gooding’s wife denied ownership of
the gun. Moreover, she denied that she was using drugs on
the night of the incident and denied that she was present at the
apartment building on the night in question. Furthermore,
Kim Carroll also denied her presence at the apartment on the
night of the incident. In light of this evidence, we conclude